Citation Nr: 0817358	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  02-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
cavus.  

2.  Entitlement to service connection for bilateral knee 
disability.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
November 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from May and October 2001 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In the May 2001 decision, the RO denied the 
veteran's claim for a TDIU, but granted his claim for service 
connection for PTSD - assigning an initial 50 percent rating 
for this condition.  The October 2001 RO decision, in 
relevant part, denied his claims for service connection for 
bilateral pes cavus and a bilateral knee disorder.

In August 2003, the Board remanded the claims for a higher 
initial rating for the PTSD and for a TDIU to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  In June 2005 the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
these claims and returned the file to the Board for further 
appellate review.  

The Board issued a decision in February 2006 denying the 
claim for an initial rating higher than 50 percent for the 
PTSD.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(requiring that the Board also consider whether the rating 
should have been "staged").  In that same decision, the 
Board remanded the remaining claims for service connection 
for bilateral pes cavus a bilateral knee disorder, and for a 
TDIU.

In June 2007, the AMC issued a statement of the case (SOC) 
continuing to deny the claims for service connection for 
bilateral pes cavus and a bilateral knee disorder.  The 
veteran submitted a timely substantive appeal (VA Form 9) 
later in June 2007, in response to that SOC, to perfect an 
appeal to the Board concerning these claims.  See 38 C.F.R. 
§ 20.200 (2007) and Manlincon v. West, 12 Vet. App. 238 
(1999).

The AMC also issued an SSOC in November 2007 continuing to 
deny these claims, as well as the claim for a TDIU already on 
appeal.

In this decision the Board is deciding the claim for service 
connection for bilateral pes cavus.  Regrettably, however, 
the Board must again remand the claims for service connection 
for a bilateral knee disability and for a TDIU for still 
further development.  The remand will again be via the AMC.


FINDING OF FACT

There is no evidence of bilateral pes cavus during the 
veteran's military service or for many years after it ended, 
and no competent or credible evidence linking any current 
bilateral foot disorder - inclusive of this condition, to 
his military service.


CONCLUSION OF LAW

The veteran's current bilateral pes cavus was not incurred in 
or aggravated by his military service, and it may not be 
presumed that he had degenerative changes (i.e., arthritis) 
in his feet during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record:
(1) that is necessary to substantiate the claim;
(2) that VA will seek to provide;
(3) that the claimant is expected to provide; and
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

To the extent possible, this notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  But see, too, 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect where VCAA notice was 
not provided prior to the initial adjudication of the claim 
or, if provided, the notice was insufficient).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Review of the claims file reveals compliance with the VCAA.  
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of a VCAA letters from the RO and AMC to 
the veteran dated in August 2001, March 2003, January 2004, 
July 2004, and March 2006.  These letters notified him of the 
requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In particular, the March 2006 VCAA letter was sent by the 
AMC, as directed in the Board's February 2006 remand.  This 
additional letter provided all remaining necessary 
information concerning the claim for a TDIU, including 
notification of the evidentiary requirements for this claim.

In addition, more recent June and November 2007 letters from 
the AMC further advised the veteran that a downstream 
disability rating and an effective date will be assigned if 
service connection is granted.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In Pelegrini II, as mentioned, the Court held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, some of the VCAA notice was provided after 
the initial May 2001 and October 2001 AOJ, i.e., RO, 
decisions at issue.  But as also mentioned, in Mayfield IV 
and Prickett, the Federal Circuit Court and Veterans Claims 
Court have since further clarified that VA can provide any 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
including in a SOC or SSOC, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  

Here, the first content-complying notice for the TDIU claim, 
the March 2006 VCAA notice, was not provided until after the 
initial AOJ decisions, but the timing defect was cured by the 
subsequent readjudication of the claim in the November 2007 
SSOC.  So after providing the required notice, the AMC 
reconsidered the claim - including addressing any additional 
evidence received in response to the notice.  Hence, the 
timing defect in the March 2006 notice has been rectified.  



In addition, the June 2007 Dingess notice was provided after 
the initial AOJ decisions, but the timing defect was cured by 
the subsequent readjudication of the claim in the November 
2007 SSOC.  So after providing the required notice, the AMC 
reconsidered the claim - including addressing any additional 
evidence received in response to the notice.  Hence, the 
timing defect in the June 2007 notice also has been 
rectified.  

That said, the AMC provided an additional VCAA Dingess notice 
in November 2007, along with the concurrent November 2007 
SSOC, but did not go back and readjudicate the claim by way 
of a subsequent SSOC.  So, in essence, based on the above 
caselaw, the timing defect in the VCAA notice was not 
rectified because the RO did not go back and reconsider the 
claim after providing the required additional VCAA notice.  
But consider, as well, that the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  See, e.g., 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  And, 
here, the veteran did not submit any additional evidence 
after that November 2007 VCAA notice, except for his 
representative's May 2008 informal hearing presentation, 
which notably stated, "the appellant has no additional 
evidence to submit."  So there was no reason to readjudicate 
the claims and provide another SSOC.  38 C.F.R. §§ 19.31, 
19.37 (2007).

Additionally in this regard, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing the error was not prejudicial to the veteran 
in that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Id.

The Board finds that the presumption of prejudice due to 
timing error has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what was needed.  

Specifically, the veteran, through submission of his personal 
statements, private medical evidence, and his 
representative's informal hearing presentations and 
statements, clearly showed actual knowledge of the evidence 
required to substantiate the claims at issue.  In addition, 
all VCAA notices provided by VA were clear and pertinent to 
the veteran's contentions, such that a reasonable person 
could understand what was required to prove the claim.  So, 
overall, he was afforded a meaningful opportunity to 
participate in the adjudication of his claims.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

There is no allegation or evidence that the timing error 
affected the essential fairness of the adjudication of the 
claims.  



And as for the duty to assist, when SMRs are lost or missing, 
VA has a heightened obligation to satisfy the duty to assist.  
In this case, the veteran's SMRs appear to have been 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in July 1973.  So VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision ...."  
Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

But no presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. at 217-18 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

Concerning these missing records, requests by the RO to 
obtain the veteran's SMRs and personnel records from the NPRC 
resulted in a negative response stating these records were 
likely destroyed in the 1973 fire.  In a September 2001 
memorandum, VA indicated that all procedures to obtain 
missing SMRs, including alternative Surgeon General's Office 
(SGO) records were correctly followed, and that all efforts 
had been exhausted, such that further attempts to reconstruct 
the veteran's records would be futile.  So there is no basis 
for any further pursuit of SMRs, as this would be pointless.  
See 38 C.F.R. § 3.159(c)(2) and (3).

While it is indeed unfortunate that the Board does not have 
the veteran's SMRs to consider, this missing evidence is 
ultimately inconsequential because he does not assert that he 
had any medical complaints, or received any treatment or a 
diagnosis of bilateral pes cavus while in the military.  So 
even if his SMRs were available, they would not contain any 
pertinent information.



Furthermore, the mere fact that these records are missing 
does not obviate the need for him to provide medical nexus 
evidence linking his currently claimed disability to his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
See also Russo v. Brown, 9 Vet. App. 46 (1996);. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms 
v. West, 12 Vet. App. 188, 194-95 (1999).

The evidence available for consideration includes the 
veteran's VA treatment records and the reports of his VA 
compensation examinations.  Therefore, the Board is satisfied 
the RO and AMC have made reasonable efforts to obtain all 
identified relevant medical records.  

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in a disability compensation (service-connection) claim, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service 
connected disability; but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Here, regarding the claim for service connection for 
bilateral pes cavus, the standards of McLendon are not met.  
There is sufficient evidence already on file to fairly decide 
this claim, such that another VA examination would serve no 
constructive purpose.  See, e.g., Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board readily acknowledges the veteran has 
bilateral pes cavus, as this much is clearly evident.  
However, there is insufficient evidence suggesting an 
etiological link (i.e., a nexus) between this disorder and 
his military service, including any injuries he sustained 
while in the military.  Specifically, there is no VA or 
private medical nexus opinion on record addressing even the 
possibility of a relationship between his current bilateral 
pes cavus and his duties and responsibilities during the 
Korean Conflict as a paratrooper and working in the 
mountains.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303(a).  In addition, 
certain chronic diseases such as arthritis may be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year of discharge 
from service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Service connection also may be established when the evidence, 
regardless of its date, shows a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  This evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service (or 
within a presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  

Analysis of the Claim for Service Connection for Bilateral 
Pes Cavus

The veteran contends that his bilateral pes cavus is the 
direct result of his military duties as a paratrooper in the 
infantry and working in the mountains during the Korean 
Conflict.  See his representative's May 2008 informal hearing 
presentation.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof of the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  The veteran first received a diagnosis of a foot 
disability in a March 1998 private treatment record, which 
indicates he had bilateral cavus foot structure with 
degenerative changes at the first metatarsal-cuneiform joint 
area, with plantarflexed first ray bilaterally, and secondary 
plantar fascial strain.  The September 2001 VA examiner also 
diagnosed "cavus feet bilaterally," indicating this 
condition had been confirmed by X-ray examination by a 
VA radiologist that month.



So as already conceded, there is no disputing the veteran has 
bilateral pes cavus with degenerative changes (i.e., 
arthritis).  Consequently, the determinative issue is whether 
this condition is somehow attributable to his military 
service - and, in particular, to the duties and 
responsibilities he mentions he had during the 
Korean Conflict.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Unfortunately, there is no competent evidence of a link 
between his current bilateral foot disorder and his military 
service.  In this regard, his VA and private medical records 
on file contain no evidence or opinion concerning the 
etiology of his bilateral pes cavus.  So there is not the 
required evidence showing a correlation between his current 
bilateral foot disorder and his military service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  And absent this medical nexus evidence, service 
connection is not warranted.

In consideration of the heightened duty for missing SMRs, and 
his lay statements in support of his claim for service 
connection, the Board does not deny that the veteran may have 
sustained some injury to his feet during service in the 
manners alleged.  See his representative's May 2008 informal 
hearing presentation and the reported history while receiving 
private treatment in March 1998.  But, again, the veteran 
does not assert that he had any complaints or received any 
medical treatment during service for injuries involving his 
feet, and as such, not having his SMRs available to consider 
is ultimately inconsequential because, even if available, 
they would not contain any pertinent information.  Notably, 
he does not assert any specific incident of injury to his 
feet during service.  He acknowledges this, admittedly, in 
his reported history to Dr. D.F. during the March 1998 
private treatment for feet problems, stating there is "no 
history of trauma."  

Indeed, even after service, there were no documented 
complaints of or treatment for any foot problems until 1998, 
so some 45 years after the veteran's military service ended.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(indicating it is appropriate to consider the veteran's 
entire medical history, including a lengthy period of absence 
of relevant complaints).  The record, as a whole, provides 
evidence against a finding of chronic bilateral pes cavus 
either during service or even during the years immediately 
after his discharge.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  

Further, there is also no alternative basis for establishing 
the required nexus in the form of evidence of continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-497.  While receiving treatment 
from Dr. D.F. in March 1998 for complaints of pain and 
stiffness in the feet, the veteran noted his history as a 
paratrooper in the military.  But in LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court indicated that 
"a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional".  That is 
to say, as the Court further explained in LeShore, 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence....'"  So despite the veteran's reported 
history that suggested his foot problems in 1998 may have 
dated back to his military service as a paratrooper, Dr. D.F. 
did not offer any personal medical comment or opinion 
suggesting the veteran's current bilateral foot symptoms 
(pain, stiffness, tenderness, etc.) necessarily dated back to 
his military service.  In other words, Dr. D.F. merely 
reporting what the veteran had told him concerning the 
history of his bilateral foot disorder symptoms was not 
tantamount to actually providing the required medical nexus 
opinion linking those symptoms to his military service.  



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

Here, though, there was no "favorable" medical opinion from 
Dr. D.F. because he did not personally comment on the 
etiology of the veteran's current bilateral pes cavus in 
terms of whether it is attributable to the veteran's military 
service.  And absent this type of favorable comment, there is 
no basis for linking the current bilateral foot disability to 
the veteran's military service.  As a layman, the veteran 
does not have the necessary medical training and expertise to 
provide a probative, persuasive opinion on a medical matter 
such as the cause of his bilateral foot disability or any of 
its symptomatology.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  See, too, 
38 C.F.R. § 3.159(a)(2).  Thus, his unsubstantiated personal 
opinion is not a sufficient basis for granting service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, it is unclear whether the veteran is asserting a 
continuity of symptomatology since service for his current 
bilateral pes cavus.  His statements have been somewhat 
inconsistent concerning this.  The September 2001 VA examiner 
indicated the veteran had denied having bilateral pes planus 
(flat feet), but that he did have "high arches" (or in 
medical terms, pes cavus), and that this condition was 
becoming more symptomatic at the time of that examination.  
Remarkably, though, this VA examiner further indicated the 
veteran did not necessarily relate his high arches (i.e., pes 
cavus) to his military service.  So even the veteran has, at 
least at times, personally denied any sort of relationship 
between his bilateral pes cavus and his military service.



Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral pes cavus, even considering the heightened 
obligation to apply the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Cromer 
supra.  


ORDER

Service connection for bilateral pes cavus is denied.  


REMAND

Before addressing the merits of the two remaining claims for 
a bilateral knee disability and for a TDIU, the Board finds 
that still additional development of these claims is 
required.  

First, there is a need for a VA medical examination to 
determine the etiology of the veteran's bilateral knee 
disorder.  As already mentioned, under McLendon, 20 Vet. App. 
79, in disability compensation (service connection) claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i) (2007); Charles, 16 Vet. App.at 374-75.  



It is quite evident the veteran has a current bilateral knee 
disorder.  The September 2001 VA compensation examiner 
diagnosed him with traumatic injuries to both knees, status 
postoperative meniscectomies of the right knee and probable 
early traumatic arthritis bilaterally.  There was also an X-
ray report for the September 2001 VA compensation examination 
confirming these findings, noting pain in both knees, and 
suggesting the veteran had mild osteoarthritis.

And since there are missing SMRs, the Board does not dispute 
the possibility of an in-service injury or incurrence of 
disease involving the veteran's knees from his duties as a 
paratrooper and working in mountains during the Korean 
Conflict.  Rather, the dispositive issue is whether there is 
any competent and credible evidence linking his current 
bilateral knee disability to his military service.  The Board 
concludes he has submitted sufficient evidence to meet this 
relatively low threshold of the third McClendon element.  
Indeed, a private physician, Dr. P.B., has opined in a 
September 2001 letter that the veteran's current right knee 
problem is related to his activities as a paratrooper in the 
U.S. Army.  This opinion, unfortunately, does not provide any 
reasoning for this important determination of etiology, and 
further, there is no indication that Dr. P.B. reviewed the 
claims file or conducted an independent medical examination 
of the veteran.  Thus, this September 2001 private medical 
opinion is sufficient to warrant further development of the 
claim, but insufficient to grant service connection.

The reports of other medical examinations do not shed any 
more light on the etiology of the veteran's current bilateral 
knee disorder.  The September 2001 and July 2007 VA 
compensation examinations were notably unremarkable 
concerning the crucial question of the etiology of the 
veteran's complained of bilateral knee disorder.  In 
particular, the report of the September 2001 VA examination 
is unclear in its conclusions in this regard and certainly 
does not provide the required nexus.  The veteran attributed 
his then current bilateral knee problems to the multiple 
parachute jumps he had made while in the military, but he 
also admitted that he did not seek any medical attention for 
his knees during service.  See also his reported history to 
the July 2007 VA examiner.  The September 2001 VA examiner 
further recorded complaints of the veteran's knees locking 
and hurting starting several years after service, with 
symptoms gradually increasing over the years, especially for 
the right knee.  So it is unclear whether the September 2001 
VA examiner based his diagnosis of "traumatic injuries to 
both knees" upon the veteran's reported history and, 
further, whether this examiner was implying a nexus to 
service.  

Also, with regards to continuity of symptomatology, it is 
unclear from the record as to when the veteran's first post-
service treatments for a bilateral knee disorder began.  As 
mentioned, his knee disorder symptoms began "several years" 
after service, although it is not specified just how many 
years after or whether there was any intervening history of 
treatment for his symptomatology between his separation in 
1953 and his next instance of medical treatment.  He reported 
intermittent problems and therapy for his right knee to the 
September 2001 VA examiner.  But the first documented post-
service treatment for his right knee occurred in October 
1987, noting that he had "longstanding symptoms" of 
persistent locking and giving way of the right knee.  He 
apparently underwent arthroscopic evaluation, and then 
according to his reported history at the September 2001 VA 
examination, surgery involving arthroscopic meniscectomies.  
There is no record of medical treatment for his left knee 
prior to the September 2001 VA examination.  

Moreover, there is also the need for the Board to consider 
unfavorable probative evidence in the form of potential 
intercurrent injury to the veteran's knees, as weighing 
against the likelihood of his current disability relating 
back to injuries sustained in service.  Specifically, he 
acknowledged while receiving treatment in October 1987 from a 
private doctor that he worked as a plasterer and that the 
squatting position had proved particularly disabling over the 
past several years.  He said that he had worked as a 
plasterer "for many years" since service.  He apparently 
continued working in plastering after that 1987 treatment, 
finally retiring from plastering and employment in general in 
1993.  See his November 2000 TDIU application (VA Form 21-
8940) and his March 2006 employment information (VA Form 21-
4192).  



Therefore, even considering the positive nexus opinion in the 
September 2001 private treatment letter, there is some 
evidence to the contrary and, as a whole, insufficient 
competent medical evidence for VA to make a decision on the 
claim.  So based on this evidence and the Court's recent 
decision in McLendon, a VA medical examination and opinion 
are needed to determine the nature and etiology of the 
veteran's current bilateral knee disorder.

The veteran's claim for service connection for a bilateral 
knee disorder is inextricably intertwined with his claim for 
a TDIU because, if the knee claim is granted on remand, this 
could potentially affect the outcome of his TDIU claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Consequently, upon completing the additional development on 
remand, the AMC must readjudicate the claim for a bilateral 
knee disorder before further consideration of the TDIU claim.  
Id., at 183.

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. § 4.16(a) (2007).  If 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

At present, the veteran has three service-connected 
disabilities:  PTSD, rated at 50 percent; bilateral hearing 
loss, rated at 10 percent; and tinnitus, also rated at 
10 percent.  So his combined service-connected disability 
rating is 60 percent.  See 38 C.F.R. § 4.25 (2007).  This, in 
turn, means he does not currently satisfy the threshold 
minimum percentage rating requirements of 38 C.F.R. § 4.16(a) 
for a TDIU.  However, the possibility remains that he may 
satisfy these requirements if, on remand, his bilateral knee 
disorder claim is granted and a sufficiently high rating 
assigned for this additional disability to raise his combined 
rating to the required level under § 4.16(a).  

Furthermore, even if he still fails to meet these § 4.16(a) 
percentage requirements, yet there is probative evidence 
indicating he is nonetheless unable to obtain and maintain a 
substantially gainful occupation because of the severity of 
his service-connected disabilities, his case must be referred 
to the Director of Compensation and Pension Service for 
consideration of possibly granting a TDIU on an 
extra-schedular basis.  38 C.F.R. § 4.16(b) (2007).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of 
the veteran's service connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on this issue must be addressed.  38 
C.F.R. § 4.16(b).  

It is clear that the veteran need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Id.

Entitlement to an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007) and a TDIU extra-schedular rating under 38 
C.F.R. § 4.16(b), although similar, are based on different 
factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  
An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is 
based on the fact that the schedular ratings are inadequate 
to compensate for the average impairment of earning capacity 
due to the veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  In contrast, 38 
C.F.R. § 4.16(b) merely requires a determination that a 
particular veteran is rendered unable to secure or follow a 
substantially gainful occupation by reason of his or her 
service-connected disabilities.  See VAOPGCPREC 6-96 (August 
16, 1996).  In this case, both regulations should be 
addressed on remand.  

Concerning this, there is evidence on file suggesting the 
veteran is unable to secure and follow a substantially 
gainful occupation due to his service-connected disabilities, 
such that a referral of the TDIU claim for extra-schedular 
consideration may be appropriate.  38 C.F.R. § 4.16(b).  Most 
significantly, in an October 2007 addendum to the July 2007 
VA compensation general examination report, the examiner 
opined that based on review of the veteran's previous 
psychiatric evaluation, he is unable to return to work due to 
the severity of his PTSD.  This examiner added that the 
veteran has been retired for many years and is 76 years old.  
Further, "[m]edically and physically there is no reason that 
he cannot be employed but because of his severe PTSD, he is 
unable to work in a structured environment.  Opinion is that 
the patient is completely unemployable due to his severe and 
intractable PTSD."

This VA examiner's opinion suggest the veteran meets the 
requirements of 38 C.F.R. § 4.16(b) for a TDIU, even without 
the sufficient rating to warrant granting this benefit under 
subsection (a) of this regulation.  This opinion is entitled 
to a lot of probative weight because it is based on a 
personal examination of the veteran and independent review of 
the record.  It therefore has the proper factual foundation.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); and Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

Consequently, on remand, the AMC should also consider the 
veteran's personal statements and the information provided in 
his November 2000 TDIU application (VA Form 21-8940), which 
indicate he started working as a plasterer in 1957, 
just a few years after his discharge from the military, and 
that he has a high school education, but no other 
transferable skills.  Notably, he retired from his employment 
as a plasterer in 1993, according to his employment 
information provided on VA Form 21-4192, dated in March 2006.

The Board cannot assign an extra-schedular evaluation in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although Floyd dealt 
only with ratings under § 3.321(b)(1), the analysis in that 
opinion would appear to apply also to TDIU ratings under 
§ 4.16(b), in view of that section's similar requirement of 
referral to the Director of VA's Compensation and Pension 
Service and Court precedents requiring consideration of 
§ 4.16(b) when the issue is raised in an increased-rating 
case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

So in conclusion, after completing the additional development 
on remand, the AMC should first readjudicate the claim for 
service connection for a bilateral knee disorder and 
subsequently assess whether the veteran meets the standards 
for granting a TDIU under 38 C.F.R. 4.16(a).  Should he still 
not meet the standards of 38 C.F.R. § 4.16(a), the AMC must 
then consider as a alternative whether he meets the 
requirements for referral of this case for extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b)(1).

Accordingly, the remaining claims at issue for service 
connection for a bilateral knee disorder and for a TDIU are 
REMANDED for the following development and consideration:  

1.	Ask the veteran whether he has received 
any additional treatment for his 
bilateral knee disorder since the last 
SSOC was issued in November 2007.  If 
he has, and the records are not already 
on file, obtain them.  

2.	Have the veteran undergo a VA examination 
to determine the nature and etiology of 
his current bilateral knee disorder.  He 
is hereby advised that failure to report 
for this scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.  
The examination should include any 
necessary diagnostic testing or 
evaluation.  And the claims file, 
including a complete copy of this remand, 
must be made available for review of his 
pertinent medical history - including, 
in particular, the records of any 
treatments and examinations since 
service.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to 
indicate whether it is at least 
as likely as not (50 percent or more 
probable) the veteran's bilateral 
knee disorder is related to any knee 
injuries or disease he may have 
sustained or contracted during his 
duties as a paratrooper and working 
on a mountain during the Korean 
Conflict.  In making this 
determination, the examiner should 
address the significance (if any) of 
the intercurrent injuries the veteran 
has possibly sustained in his post-
service occupation as a plasterer 
from 1957 until his retirement in 
1993.  Considering this evidence, 
indicate whether it is more likely 
the current bilateral knee disorder 
is a residual of this or any other 
intercurrent injuries since service.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

3.	Then readjudicate the veteran's claim 
for service connection of a bilateral 
knee disorder in light of any 
additional evidence received since the 
November 2007 supplemental statement of 
the case (SSOC).


4.	Also readjudicate the veteran's 
inextricably intertwined claim for a 
TDIU in light of the decision, 
favorable or unfavorable, concerning 
his claim for a bilateral knee 
disorder.  See Harris, 1 Vet. App. 
at 183.  Even if he still fails to meet 
the threshold minimum rating 
requirements of 38 C.F.R. § 4.16(a), 
consider in the alternative whether to 
submit his TDIU claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular TDIU under 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b) 
based on the October 2007 addendum to 
the July 2007 VA general medical 
examination report, wherein the 
examiner opined that the veteran is 
"completely unemployable due to his 
severe and intractable PTSD."  And this 
examiner further stated, "[m]edically 
and physically there is no reason the 
veteran cannot be employed but because 
of his severe PTSD, he is unable to 
work in a structured environment."  

Also consider the veteran's statements 
and the information he provided in his 
November 2000 TDIU application (VA Form 
21-8940) and the employment information 
provided on his March 2006 VA Form 21-
4192, which indicate he was a plasterer 
by trade from 1957, just a few years 
after his discharge from the military, 
until he retired from that profession in 
1993.  Consider, as well, that he has a 
high school education, but no other 
transferable skills.



Keep in mind that "marginal employment" 
is not substantially gainful.  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 
358 (1991); Faust v. West, 13 Vet. App. 
342 (2000); and VA Adjudication 
Procedure Manual M21-1, Part VI, 
paragraph 7.09(a)(7).  

The severity of the veteran's service-
connected disabilities, as well as his 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should 
be considered.  

5.	If these remaining claims at issue - 
for a bilateral knee disorder and a 
TDIU, are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of 
these remaining claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


